                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

STEVEN HESS,                                    )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )
                                                )
WHITE CASTLE SYSTEM INC., d/b/a                 )
WHITE CASTLE,                                   )
                                                )             Case No. 19-cv-274-RJD
       Defendant/Third-Party Plaintiff,         )
                                                )
       v.                                       )
                                                )
ENVISION FACILITY SOLUTIONS                     )
                                                )
       Third-Party Defendant.                   )

                                             ORDER

DALY, Magistrate Judge:

       The Court held a discovery dispute conference on December 4, 2019 to address the

disclosure of Dr. Russell Cantrell. Dr. Cantrell examined Plaintiff and offered a report pursuant

to Federal Rule of Civil Procedure 35(b).       Plaintiff asserts that Dr. Cantrell must provide

additional information under Rule 26(a)(2)(B). Defendant disagrees and contends the additional

disclosures are not warranted as Rule 26(a)(2)(C) controls.

       Federal Rule of Civil Procedure 26(a)(2)(B) requires witnesses who must provide a written

report to provide certain information in their report. Here, Dr. Cantrell was obligated to (and has)

provided a written report under Rule 35(b). Moreover, Dr. Cantrell was retained or specially

employed to provide expert testimony in this case. Accordingly, the Court finds Plaintiff is

entitled to the information set forth in Rule 26(a)(2)(B)(i)-(vi) if Defendant plans to use Dr.

Cantrell as a witness at trial. The parties are directed to meet and confer regarding the production
of such information and shall notify the Court if they are unable to resolve any remaining disputes.

IT IS SO ORDERED.

DATED: December 5, 2019


                                                     s/ Reona J. Daly
                                                     Hon. Reona J. Daly
                                                     United States Magistrate Judge




                                           Page 2 of 2
